ORDER
PER CURIAM:
In 2003, Brenda Williams was convicted in the Circuit Court of Platte County of first-degree murder and armed criminal action, in connection with the shooting death of Thadd Mize in December 2001. In 2012, Williams filed a motion pursuant to § 547.035, RSMo, seeking DNA testing of clothing seized from her following the offense. The circuit court denied Williams’ motion without an evidentiary hearing, and Williams appeals. We affirm. Because a published opinion would have no precedential value, a memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).